
	
		I
		112th CONGRESS
		1st Session
		H. R. 2166
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To increase transparency regarding debt instruments of
		  the United States held by foreign governments, to assess the risks to the
		  United States of such holdings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign-Held Debt Transparency and
			 Threat Assessment Act.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the following:
				(A)The Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Finance,
			 and the Committee on the Budget of the Senate.
				(B)The Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Ways and
			 Means, and the Committee on the Budget of the House of Representatives.
				(2)Debt instruments
			 of the United StatesThe term
			 debt instruments of the United States means all bills, notes, and
			 bonds issued or guaranteed by the United States or by an entity of the United
			 States Government, including any Government-sponsored enterprise.
			3.FindingsCongress makes the following
			 findings:
			(1)On March 16, 2006,
			 the United States Senate debated and then narrowly passed legislation, H. J.
			 Res. 47, to increase the statutory limit on the public debt of the United
			 States. In a statement published in the Congressional Record, then-Senator
			 Barack Obama opposed the legislation and stated, The fact that we are
			 here today to debate raising America's debt limit is a sign of leadership
			 failure. It is a sign that the U.S. Government can't pay its own bills. It is a
			 sign that we now depend on ongoing financial assistance from foreign countries
			 to finance our Government's reckless fiscal policies.. Then-Senator
			 Obama went on to say that Increasing America's debt weakens us
			 domestically and internationally. Leadership means that the buck stops
			 here. Instead, Washington is shifting the burden of bad choices today
			 onto the backs of our children and grandchildren. America has a debt problem
			 and a failure of leadership. Americans deserve better..
			(2)On February 25,
			 2010, United States Secretary of State, Hillary Rodham Clinton, urged members
			 of Congress to address the Federal budget deficit: We have to address
			 this deficit and the debt of the United States as a matter of national
			 security, not only as a matter of economics. I do not like to be in a position
			 where the United States is a debtor nation to the extent that we are..
			 The Secretary went on to say that reliance on foreign creditors has hit the
			 United States ability to protect our security, to manage difficult
			 problems and to show the leadership that we deserve..
			(3)On February 16,
			 2011, Admiral Mike Mullen, Chairman of the Joint Chiefs of Staff, testified
			 before the Committee on Armed Services of the Senate: Indeed, I believe
			 that our debt is the greatest threat to our national security. If we as a
			 country do not address our fiscal imbalances in the near-term, our national
			 power will erode, and the costs to our ability to maintain and sustain
			 influence could be great..
			(4)The Department of
			 the Treasury borrows from the private economy by selling securities, including
			 Treasury bills, notes, and bonds, in order to finance the Federal budget
			 deficit. This additional borrowing to finance the deficit adds to the Federal
			 debt.
			(5)The Federal debt
			 stands at more than $14,345,000,000,000.
			(6)According to a
			 report issued by the Department of the Treasury on May 16, 2011, entitled
			 Major Foreign Holders of Treasury Securities, foreign holdings
			 of United States Treasury securities stood at more than $3,175,000,000,000 at
			 the end of March 2011. The People's Republic of China was the single largest
			 holder with holdings of more than $1,144,000,000,000.
			(7)Despite efforts by
			 the Department of the Treasury to identify the nationality of the ultimate
			 holders of United States securities, including United States Treasury
			 securities, data pertaining to foreign holders of these securities may still
			 fail to reflect the true nationality of the foreign entities involved. For
			 example, another Department of the Treasury report, issued on February 28,
			 2011, entitled Preliminary Report on Foreign Holdings of U.S. Securities
			 At End-June 2010, assigns $732,000,000,000 worth of United States
			 securities to the Cayman Islands, a British overseas territory with a
			 population of only 55,000 people. The Cayman Islands is not itself a large
			 investor in United States securities; rather, it is a major international
			 financial center and is routinely used as a place to invest funds from
			 elsewhere.
			(8)On February 25,
			 2010, Simon Johnson, an economics professor at the Massachusetts Institute of
			 Technology and a former chief economist for the International Monetary Fund,
			 testified before the U.S.-China Economic and Security Review Commission that
			 United States Treasury data understate Chinese holdings of United States
			 Government debt and do not reveal the ultimate country of ownership when
			 debt instruments are held through an intermediary in another
			 jurisdiction.. He stated that a great deal of the United
			 Kingdom's increase in United States Treasury securities last year may be
			 due to China placing offshore dollars in London-based banks, which are
			 then used to purchase United States Treasury securities.
			(9)On February 25,
			 2010, Dr. Eswar Prasad, an economist at Cornell University, testified before
			 the U.S.-China Economic and Security Review Commission that the amount of
			 United States debt held by the People's Republic of China is much higher than
			 United States Treasury data indicate. In his revised testimony, Dr. Prasad went
			 on to explain that China is probably currently holding more than
			 $1,300,000,000,000 in United States Treasury securities.
			(10)According to a
			 February 3, 2009, report by the Heritage Foundation, entitled Chinese
			 Foreign Investment: Insist on Transparency, the State Administration of
			 Foreign Exchange (SAFE) of the People's Republic of China, the government body
			 that purchases foreign securities, is the single largest global investor and
			 the largest foreign investor in the United States.
			(11)According to a
			 September 2008 Council on Foreign Relations report entitled Sovereign
			 Wealth and Sovereign Power,… political might is often linked to
			 financial might, and a debtor’s capacity to project military power hinges on
			 the support of its creditors … The United States’ main sources of financing are
			 not allies.. The report goes on to argue that, the United
			 States’ current reliance on other governments for financing represents an
			 underappreciated strategic vulnerability..
			(12)In recent years,
			 Chinese military officials have publicized the potential use of United States
			 Treasury securities as a means of influencing United States policy and
			 deterring specific United States actions. On February 8, 2010, retired People’s
			 Liberation Army (PLA) Major General Luo Yuan, from the PLA Academy of Military
			 Science, stated in an interview with state-controlled media that China could
			 attack the United States by oblique means and stealthy feints,
			 in retaliation for United States arms sales to Taiwan. He went on to say,
			 Our retaliation should not be restricted to merely military matters, and
			 we should adopt a strategic package of counterpunches covering politics,
			 military affairs, diplomacy and economics to treat both the symptoms and root
			 cause of this disease. For example, we could sanction them using economic
			 means, such as dumping some U.S. government bonds..
			(13)The PLA has also
			 referenced the concept of nonmilitary aspects of deterrence in written
			 statements. A PLA textbook, The Science of Military Strategy,
			 observes that there are various forms of deterrence, including economic and
			 technological, all of which need to be developed and consciously strengthened
			 in order to maximize effect. These forms will only work with the
			 determination and volition of employment of the force, and by dangling the word
			 of deterrence over the rival's head in case of necessity..
			(14)According to a
			 May 16, 2011, report by ABC News, a congressional delegation of 10 United
			 States Senators visited China in April 2011, and met with Chinese government
			 officials. The news report indicates that, during one meeting, the Senators
			 were reprimanded by a Chinese official regarding the mounting United States
			 Federal debt.
			(15)A February 7,
			 2010, report by Defense News suggests that China’s extensive holdings of United
			 States Government securities have already directly influenced United States
			 national security policy. According to an unnamed Pentagon official, Obama
			 Administration officials softened a draft of a key national security document
			 in order to avoid harsh words that might upset Chinese
			 officials at a time when the United States and China are economically
			 intertwined.. The news report indicates that these officials
			 deleted several passages and softened others about China’s military
			 buildup. This critical document, the 2010 Quadrennial Defense Review,
			 provides an assessment of long-term threats and challenges for the Nation and
			 is intended to guide military programs, plans, and budgets in the coming
			 decades.
			(16)The United States
			 Government pays China a substantial amount of interest on China’s
			 $1,144,000,000,000 in holdings of United States Government debt, and this
			 enhances China’s ability to fund its own military programs.
			(17)According to a
			 March 4, 2011, report by Xinhua, the official press agency of the government of
			 the People’s Republic of China, China plans to increase its 2011 military
			 budget by 12.7 percent to 601,000,000,000 yuan (the equivalent of
			 $91,500,000,000). This increase is in addition to China's 2010 increase in its
			 military budget of 7.5 percent.
			(18)According to the
			 Department of Defense’s (DoD) 2010 report entitled Military and Security
			 Developments Involving the People’s Republic of China, the DoD
			 estimates China’s actual total military-related spending for 2009 to be over
			 $150,000,000,000.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the growing
			 Federal debt of the United States has the potential to jeopardize the national
			 security and economic stability of the United States;
			(2)the increasing
			 dependence of the United States on foreign creditors has the potential to make
			 the United States vulnerable to undue influence by certain foreign creditors in
			 national security and economic policymaking;
			(3)the People's
			 Republic of China is the largest foreign creditor of the United States, in
			 terms of its overall holdings of debt instruments of the United States;
			(4)the current level
			 of transparency in the scope and extent of foreign holdings of debt instruments
			 of the United States is inadequate and needs to be improved, particularly
			 regarding the holdings of the People's Republic of China;
			(5)through the
			 People's Republic of China's large holdings of debt instruments of the United
			 States, China has become a super creditor of the United States;
			(6)under certain
			 circumstances, the holdings of the People's Republic of China could give China
			 a tool with which China can try to manipulate the domestic and foreign
			 policymaking of the United States, including the United States relationship
			 with Taiwan;
			(7)under certain
			 circumstances, if the People's Republic of China were to be displeased with a
			 given United States policy or action, China could attempt to destabilize the
			 United States economy by rapidly divesting large portions of China's holdings
			 of debt instruments of the United States; and
			(8)the People's
			 Republic of China’s expansive holdings of such debt instruments of the United
			 States could potentially pose a direct threat to the United States economy and
			 to United States national security. This potential threat is a significant
			 issue that warrants further analysis and evaluation.
			5.Quarterly report
			 on risks posed by foreign holdings of debt instruments of the United
			 States
			(a)Quarterly
			 reportNot later than March 31, June 30, September 30, and
			 December 31 of each year, the President shall submit to the appropriate
			 congressional committees a report on the risks posed by foreign holdings of
			 debt instruments of the United States, in both classified and unclassified
			 form.
			(b)Matters To Be
			 includedEach report submitted under this section shall include
			 the following:
				(1)The most recent
			 data available on foreign holdings of debt instruments of the United States,
			 which data shall not be older than the date that is 7 months preceding the date
			 of the report.
				(2)The country of
			 domicile of all foreign creditors who hold debt instruments of the United
			 States.
				(3)The total amount
			 of debt instruments of the United States that are held by the foreign
			 creditors, broken out by the creditors' country of domicile and by public,
			 quasi-public, and private creditors.
				(4)For each foreign
			 country listed in paragraph (2)—
					(A)an analysis of the
			 country's purpose in holding debt instruments of the United States and
			 long-term intentions with regard to such debt instruments;
					(B)an analysis of the
			 current and foreseeable risks to the long-term national security and economic
			 stability of the United States posed by each country's holdings of debt
			 instruments of the United States; and
					(C)a specific
			 determination of whether the level of risk identified under subparagraph (B) is
			 acceptable or unacceptable.
					(c)Public
			 availabilityThe President shall make each report required by
			 subsection (a) available, in its unclassified form, to the public by posting it
			 on the Internet in a conspicuous manner and location.
			6.Annual report on
			 risks posed by the Federal debt of the United States
			(a)In
			 generalNot later than December 31 of each year, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report on the risks to the United States posed by the Federal debt
			 of the United States.
			(b)Content of
			 reportEach report submitted under this section shall include the
			 following:
				(1)An analysis of the
			 current and foreseeable risks to the long-term national security and economic
			 stability of the United States posed by the Federal debt of the United
			 States.
				(2)A
			 specific determination of whether the levels of risk identified under paragraph
			 (1) are sustainable.
				(3)If the
			 determination under paragraph (2) is that the levels of risk are unsustainable,
			 specific recommendations for reducing the levels of risk to sustainable levels,
			 in a manner that results in a reduction in Federal spending.
				7.Corrective action
			 to address unacceptable and unsustainable risks to United States national
			 security and economic stabilityIn any case in which the President
			 determines under section 5(b)(4)(C) that a foreign country's holdings of debt
			 instruments of the United States pose an unacceptable risk to the long-term
			 national security or economic stability of the United States, the President
			 shall, within 30 days of the determination—
			(1)formulate a plan
			 of action to reduce the risk level to an acceptable and sustainable level, in a
			 manner that results in a reduction in Federal spending;
			(2)submit to the
			 appropriate congressional committees a report on the plan of action that
			 includes a timeline for the implementation of the plan and recommendations for
			 any legislative action that would be required to fully implement the plan;
			 and
			(3)move expeditiously
			 to implement the plan in order to protect the long-term national security and
			 economic stability of the United States.
			
